                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN

KEVIN HUTCHINS, JR.,

                       Petitioner,

       v.                                                     Case No. 18-C-1796

BRIAN FOSTER,

                       Respondent.


                                 ORDER DISMISSING CASE


       On November 12, 2018, Petitioner Kevin Hutchins, Jr., who is currently incarcerated at

Waupun Correctional Institution, filed two petitions pursuant to 28 U.S.C. § 2254, challenging two

separate state court convictions for which he is currently under sentences of confinement. The

petition in this case challenges his July 2014 conviction in Milwaukee County Circuit Court, Case

No. 2013CF4975, on pleas of guilty to second degree recklessly endangering safety in violation of

Wisconsin Statute § 941.30(2), fleeing/eluding an officer in violation of § 346.04(3), and operating

under the influence causing injury in violation of § 346.63(2)(a)1. See Dkt. No. 1 at 2; Case No.

2013CF4975, available at https://wcca.wicourts.gov. Four other charges were read in but dismissed.

Hutchins was sentenced to nine and one-half years initial confinement and five years extended

supervision.

       The court screened Hutchins’ petition on December 17, 2018, and determined that Hutchins

failed to state facts sufficient to give rise to a claim cognizable under § 2254. The court struck

Hutchins’ petition and allowed him thirty days to file an amended petition. Hutchins was

subsequently granted three extensions to file an amended petition. The second extension order
warned Hutchins that failure to timely file an amended petition would result in dismissal of the case,

and the third extension order warned Hutchins that no further extensions would be allowed.

Hutchins nevertheless filed a fourth motion for extension of time on April 16, 2019, stating that a

jailhouse lawyer who is assisting in the preparation of an amended petition has Hutchins’ “entire

file.” Dkt. No. 19. To date, Hutchins has not filed an amended petition.

       Hutchins’ petition seeks relief “due to the prosecutor lying in the criminal complaint about

the victim’s injuries, the victim lying about his injuries, ineffective assistance of counsel and

judicial bias.” Dkt. No. 1 at 13. In a motion to amend his petition, which he later moved to

withdraw and the court denied as moot in its screening order, Hutchins sought to add the following

grounds for relief: (1) breach of plea agreement; (2) ineffective assistance of counsel for failure to

inform Hutchins he could withdraw his guilty plea, failure to object to the prosecutor’s breach of

the plea agreement, failure to request a change of venue, and failure to investigate Deputy Griffin’s

injuries; (3) lack of an opportunity to withdraw his plea due to a conspiracy to falsify evidence; and

(4) ineffective assistance of appellate counsel for failure to investigate Griffin’s injuries,

prosecutorial misconduct, the defective criminal complaint, lack of jurisdiction, and breach of the

plea agreement. See Dkt. No. 7. As stated in the court’s screening order, these claims are vague

and conclusory, and they fall far short of the heightened pleading requirements of habeas corpus

petitions. See Borden v. Allen, 646 F.3d 785, 810 (11th Cir. 2011).

       The court informed Hutchins that he needed to amend his petition to set forth the specific

federal laws or constitutional provisions he claims were violated in the state court proceedings that

resulted in his confinement, along with the specific allegations of fact supporting each claim. The

court also advised Hutchins that each claim must have been exhausted in the state courts. Given


                                                  2
Hutchins’ failure to correct the deficiencies in his petition noted at screening, his continued delay,

and the court’s past warnings, his fourth motion for extension of time (Dkt. No. 19) is DENIED and

this case is DISMISSED without prejudice. The Clerk is directed to enter judgment accordingly.

       SO ORDERED this 16th day of May, 2019.

                                                       s/ William C. Griesbach
                                                       William C. Griesbach, Chief Judge
                                                       United States District Court




                                                  3
